Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic priority based on parent application 16/071,560 which is a PCT application PCT/EP2016/060700 filed on May 12, 2016.   

Claim Objections

Claim objected to because of the following informalities:  Claim 7 depends on 1; however, it details the element of verifying a condition before a data source is to be overwritten. The overwriting of the data source is part of claim 3 rather than claim 1. Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 10,967,579.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Given the reference of Silverbrook cited below in the 35 USC 103 rejection, a person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. Comparisons of selected claims 1 – 7 in the instant application are shown in the following table.  A mapping of claims to those disclosed in the U.S. Patent No. 10,967,579 is as shown in the table; and claims 8 – 20 could also be mapped to similar claims in the patent. 
	
Claims in instant App: 17/188,971
Claims in US Patent 10,967,579
1. A data unit of an additive manufacturing system, the data unit
comprising:
a mounting to removably mount the data unit on a receiving portion of an
additive manufacturing build material container for containing a source supply of build material;
a data source to store data comprising a plurality of additive manufacturing  parameters of the build material; and
a communications interface to communicate with a reader of an additive
manufacturing build material processing apparatus separate from the build
material container, wherein the communications interface is to transmit stored data from the data source to the additive manufacturing build material processing apparatus and receive commands to write or change data in the data source; 





and wherein the data source comprises storage for a value of a build material amount remaining in the build material container, and wherein the data source is structured such that value of build material amount remaining can only be decremented.
1. A data unit of an additive manufacturing system, the data unit comprising: 
a mounting to removably mount the data unit on a receiving portion of an additive manufacturing build material container for containing a source supply of build material; a data source to store data comprising a plurality of additive manufacturing parameters of the build material; and a communications interface to communicate with a reader of an additive manufacturing build material processing apparatus separate from the build material container, wherein the communications interface is to transmit stored data from the data source to the additive manufacturing build material processing apparatus and receive commands to write or change data in the data source; and wherein the data source is organized into data fields, at least one of the fields having a condition that governs use of the at least one field with a condition to prevent use of the additive manufacturing build material container after an unauthorized refilling of the container.

3. The data unit of claim 1 wherein the data source comprises a first data field to store a value for an amount of build material remaining in the additive manufacturing build material container, the first data field having a condition that the value in the first data field can only be decremented.
2. The data unit of claim 1, wherein the mounting comprises: a first portion on which the data source and communications interface is mounted, and a registration portion, the registration portion to be received in a corresponding guide portion of the receiving portion of the additive manufacturing build material container.
2. The data unit of claim 1 in which the mounting comprises: a first portion on which the data source and communications interface is mounted, and a registration portion, the registration portion to be received in a corresponding guide portion of the receiving portion of the additive manufacturing build material container.
3. The data unit of claim 1, further comprising an authentication module to provide an authentication response to an authentication request, the authentication response being for communication to the additive manufacturing build material processing apparatus, wherein the data source comprise a first data field to store a key used for authentication, wherein a condition associated with the first data field requires a processing module of the data source to delete or overwrite the key in response to an indication that build material in the additive manufacturing build material container is exhausted.
4. The data unit of claim 1 further comprising an authentication module to provide an authentication response to an authentication request, the authentication response being for communication to the additive manufacturing build material processing apparatus, wherein the data source comprise a first data field to store a key used for authentication, wherein a condition associated with the first data field requires a processing module of the data source to delete or overwrite the key in response to an indication that build material in the additive manufacturing build material container is exhausted.
4. The data unit of claim 3, wherein the authentication module is to receive an encrypted message comprising the authentication response.
5. The data unit of claim 4 in which the authentication module is to receive an authentication request comprising message, to encrypt the message and in which the authentication response comprises the encrypted message.
5. The data unit of claim 3, further comprising wherein the authentication module is to authenticate the authentication request from the additive manufacturing build material processing apparatus and, if the request is authenticated, to transmit data from the data source to the additive manufacturing build material processing apparatus.
6. The data unit of claim 4 in which the authentication module is to authenticate a request from the additive manufacturing build material processing apparatus and, if the request is authenticated, to transmit data from the data source to the additive manufacturing build material processing apparatus.
6. The data unit of claim 3, wherein the authentication response comprises a release code for the additive manufacturing build material processing apparatus, the release code being to authorize at least one additive manufacturing process of an additive manufacturing build material processing apparatus.
7. The data unit of claim 4 in which the authentication response comprises a release code for the additive manufacturing build material processing apparatus, the release code being to authorize at least one additive manufacturing process of an additive manufacturing build material processing apparatus.
7. The data unit of claim 1, further comprising a processing module of the data source, the processing module of the data source to verify that a corresponding condition is met before permitting an associated data field of the data source to be overwritten.
8. The data unit of claim 1 which comprises a processing module of the data source, the processing module of the data source to verify that the condition is met before permitting an associated data field to be overwritten.


	
		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US PG Pub. No. 20140117585), herein “Douglas,” in view of Maggiore et al. (PG Pub. No. 20160068793), herein “Maggiore” in further view of Silverbrook et al. (US PG Pub. 20130016266), herein “Silverbrook.”

Regarding claim 1,
Douglas teaches a data unit of an additive manufacturing system, (Par. 0004: “A supply of build material such as a spool or cartridge is instrumented with a data tag that includes information about the build material. A three-dimensional printer can read the information from the tag and determine how to use the build material during fabrication of a three-dimensional object.”) 
 	the data unit comprising: (data tag 304 and data tag 502) … a data source to store data comprising a plurality of additive manufacturing parameters of the build material; (Par. 0063: “The data tag 304 may be any device or combination of devices suitable for storing data relating to the build material 312.” Par. 0064: “The tag sensor 310 may be communicatively associated with the three-dimensional printer 306 and the tag sensor 310 may be configured to automatically read data from the data tag 304 regarding the supply 302 of build material 312. The data may characterize at least one property of the build material 312. For example, characteristic data stored on the data tag 304 may include at least one of a material identification number, a build material type, a build material diameter, an extruder temperature requirement, a build material melting temperature, a build material color, a build material color lot number, a cost per unit of build material, a build material density, a build material tensile strength, a build material viscosity, a build material recycle code, a build material expiration date, or other characteristic information appropriate for a three-dimensional printer.”) 
and a communications interface to communicate with a reader of an additive manufacturing build material processing apparatus, separate from the build
material container, (Par. 0072: “The three-dimensional printer 306 may transmit the data tag 304 data to one of the remote sources configured for determination of the operational parameters and the appropriate remote source may transmit the determined operational parameters back to the three-dimensional printer 306 for fabrication of the object 314.” Par. 0060.) 
wherein the communications interface is to transmit stored data from the data source to the additive manufacturing build material processing apparatus. (Par. 0085: “FIG. 5A depicts an embodiment of an RFID data tag 502 and an RFID tag sensor 504. The RFID data tag 502 may be a passive RFID tag or an active RFID tag. As known by one with knowledge in the art, an active RFID tag includes a power source that provides power to the active RFID tag to broadcast a signal 508 that includes the data stored on the active RFID tag. A passive RFID tag does not include an internal power source and the passive RFID tag is powered by converting the RFID tag sensor 504 signal 506 into a voltage. As previously discussed, the RFID data tag 502 may be attached to the supply 302 in a position to allow the RFID data tag 502 to be read by the RFID tag sensor 504. The RFID tag sensor 504 may be incorporated into the tag sensor 310 in a position to read the RFID data tag 502. As a non-limiting example, as the supply 302 may be coupled to the three-dimensional printer 306 coupling 308, and the RFID tag sensor 504 may broadcast a signal 506 requesting data from the RFID data tag 502. When the RFID data tag 502 receives the RFID tag sensor 504 broadcast 506, the RFID data tag 1002 may broadcast 508 the requested data to the RFID tag sensor 504. Once all the data has been received by the RFID tag sensor 504, the RFID tag sensor 504 may transmit the data to the controller 110 as discussed above.” Par. 0084: “FIGS. 5A‐5D depict embodiments of tag sensors and data tags. As may be appreciated, any of the data tags described in FIGS. 5A‐5D may be incorporated into or attached to any of the supplies described in FIGS. 4A‐4C.” See also Par. 0064.) 
Douglas does not say that the data unit can be removable from the build container. However, Maggiore does teach a mounting, to removably mount the data unit (internal sampling system 4054) on a receiving portion of an additive manufacturing build material container for containing a source supply of build material; (Par. 0253: “FIG. 27C is a side view of a single-use printer chamber 4050 with an internal sampling system. The single-use printer chamber 4050 contains a printing tray 4052, which in this embodiment is a multi-well tray. An internal sampling system 4054 to provide measurement and sensor data for each of the individual wells of a multi-well tray may be incorporated within the printing tray 4052 itself. The internal sampling system 4054 incorporated into the printing tray 4052 may collect samples, measurements, and/or test data from the material inside of the printing tray 4052. The internal sampling system 4054 incorporated into the printing tray 4052 may be integrated into the printing tray 4052 and/or multi-well plate and may be discarded after use (single-use). Alternatively, the internal sampling system 4054 incorporated into the printing tray 4052 may be removable from the printing tray 4052 and/or multi-well plate and may be inserted into an alternate printing tray 4052 and/or multi-well plate and re-sterilized for re-use (multi-use). The multi-use internal sampling system 4054 incorporated into the printing tray 4052 may incorporate some single-use elements such as single-use sensors, which may be discarded prior to inserting it into a new printing tray 4052 and/or multi-well plate. The internal sampling system 4054 incorporated into the printing tray 4052 may communicate the measurement and/or sensor data via a wired and/or wireless connection to the single-use printer chamber 4050 controller (not shown) and/or external measurement devices (not shown). Additionally and/or alternatively the material from the printing tray 4052 and/or multi-well plate may be sampled utilizing an internal sampling system 4058 incorporated into the printer chamber 4050. Each of the multi-well printing tray 4052 wells contains an opening, a seal, septum, and/or a closing assembly (not shown), which can allow material, particularly fluid based materials, into a sampling tubing assembly 4056 below the printing tray 4052. The sample tubing assembly 4056 may connect to at least one internal sampling system 4058 incorporated into the printer chamber 4050. The internal sampling system 4058 incorporated into the printer chamber 4050 may be a manual system, where an operator determines when a sample should be manually taken, or may be an automated system, where samples are taken at predetermined time intervals, by performing continuous sampling, and or by performing sampling based on intervals determined by the measurement data results. The fluid material tested by the internal sampling system 4058 incorporated into the printer chamber 4050 may be read by single-use sensors and the fluid material may be discarded after testing (not shown) or may be returned to the printing tray 4052 after testing. Measurement results from the at least one internal sampling system 4054 incorporated into the printing tray 4052 and/or at least one internal sampling system 4058 incorporated into the printer chamber 4050 may be manually entered and/or automatically (via a wired and/or wireless connection) communicated to the single-use printer chamber 4050 controller (not shown). Figure 27C) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the data unit that can store and communicate material information to the 3D printer and communicate remotely as in Douglas with a 3D printer sampling system that can take samples of the 3D print material and communicate them to the 3D printer where the sampler is removable from the 3D printer tray as in Maggiore in order to be able to re-sterilize or reuse the sampler for a multi-use internal sampling system. (Par. 0253, lines 10 – 11.) 
Douglas and Maggiore do not teach that the data sources is able to be written to and that the data source may be structured so that the remaining amount can only be decremented.  However, Silverbrook does teach and receive commands to write or change data in the data source; and wherein the data source comprises storage for a value of a build material amount remaining in the build material container, and wherein the data source is structured such that value of build material amount remaining can only be decremented. (Par. 1551: “Read Only data needs to be stored in the chip during a manufacturing/programming stage of the chip's life, but from then on should not be allowed to change. Examples of Read Only data items are consumable batch numbers and serial numbers. ReadWrite data is changeable state information, for example, the last time the particular consumable was used. ReadWrite data items can be read and written an unlimited number of times during the lifetime of the consumable. They can be used to store any state information about the consumable. The only requirement for this data is that it needs to be kept in non-volatile memory. Since an attacker can obtain access to a system (which can write to ReadWrite data), any attacker can potentially change data fields of this type. This data type should not be used for secret information, and must be considered insecure. Decrement Only data is used to count down the availability of consumable resources. A photocopier's toner cartridge, for example, may store the amount of toner remaining as a Decrement Only data item. An ink cartridge for a color printer may store the amount of each ink color as a Decrement Only data item, requiring 3 (one for each of Cyan, Magenta, and Yellow), or even as many as 5 or 6 Decrement Only data items. The requirement for this kind of data item is that once programmed with an initial value at the manufacturing/programming stage, it can only reduce in value. Once it reaches the minimum value, it cannot decrement any further. The Decrement Only data item is only required by Consumable Lifetime Authentication.” See also Par. 1398 that teaches 3D printing.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the data unit that can store and communicate material information to the 3D printer and communicate remotely as in Douglas with a 3D printer sampling system that can take samples of the 3D print material and communicate them to the 3D printer where the sampler is removable from the 3D printer tray as in Maggiore with having a data store or memory that can be written to or a data store or memory that indicates that amount of material remaining in the cartridge that is a decrement only type of data item as in Silverbrook in order to provide a higher level of security for a consumable that gives confidentiality to data. (Par. 1547 and 1560).

Regarding claim 2,
Douglas, Maggiore, and Silverbrook teach the elements of claim 1 which claim 2 depends. Douglas also teaches that the mounting comprises a first portion on which the data source and communications interface is mounted and a registration portion, the registration portion being to be received in a corresponding guide portion of the receiving portion of the additive manufacturing build material container.  (Par. 0070: “A variety of cryptographic techniques are known in the art for this type of authentication, any of which may be suitably employed to ensure that a proper authorization protocol is followed. This may, for example, include processing circuitry within the data tag 304 along with processing circuitry in the three-dimensional printer 306, to authenticate the supply 302 in any suitable manner.”  Par. 0081: “The cartridge 408 may optionally include sensors and processing circuitry to actively provide data concerning an amount of build material in the cartridge 408, which processing circuitry may be locally powered by a battery or powered through an electronic coupling to a three‐dimensional printer. The cartridge 408 may be coupled to the coupling 308 of the three‐dimensional printer 306 in a manner allowing the pellets of build material 410 to be fed into three‐dimensional printer for use in fabrication, e.g., by an extruder or other tool. As the cartridge 408 is coupled to the three‐dimensional printer 308, the data tag 304 may be orientated with the tag sensor 308 in a manner that allows the reading of the data tag 304, and the tag sensor 308 may automatically read the data from the data tag 304.”) 
 
Claims 3, 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Maggiore in further view of Silverbrook in further view of Chinese document Wen (CN 202782215 U).

Regarding claim 3,
Douglas, Maggiore, and Silverbrook teach the elements of claim 1 which claim 3 depends. Douglas also teaches an authentication module to provide an authentication response to an authentication request, the authentication response being for communication to the additive manufacturing build material processing apparatus, wherein the data source comprise a first data field1 to store a key used for authentication, (Par. 0098: “In one aspect where the data tag and reader implement a rights management protocol for build material, the operational parameter may be an authorization to print. Thus for example, the reader may read an authentication code which may be transmitted to a controller and used to authenticate the build material for the printer. It will be understood that a variety of cryptographic techniques may be suitably employed to implement rights management for build material. For example, the container may have a private key that is used to sign a message from the controller, with the corresponding signed message confirmed by a remote resource. More generally, any suitable protocol may be usefully employed with varying degrees of security and trust, including without limitation techniques ranging from a direct reading of a static code encoded on a data tag to public key management infrastructures (either implemented directly or through a trusted third party) to multi-factor security techniques including security cards or equivalents (e.g., for the container, printer, and/or user of the printer), passwords or other credentials, biometric identification (e.g., voice identification, fingerprint detection, facial recognition, etc.), and so forth.” Par. 0070: “A variety of cryptographic techniques are known in the art for this type of authentication, any of which may be suitably employed to ensure that a proper authorization protocol is followed. This may, for example, include processing circuitry within the data tag 304…”) 
	Douglas, Maggiore, and Silverbrook do not teach overwriting a key in response to a build material being exhausted.  However, Wen does teach wherein a condition associated with the first data field requires a processing module of the data source to delete or overwrite the key in response to an indication that build material in the additive manufacturing build material container is exhausted.  (Par. 0022: “…first analogue switching module 104 and the second analog switch module 105 for later when the four ink box of the printer ink is exhausted, matching key reset
module 102 to separate the utility model printer quadruple connecting chip 10 and the
printer host 20; Par. 0023: key reset module 102 is used when the four ink box of the printer ink is used up, refilling ink after the utility model printer quadruple connecting chip 10 to reset key, and outputs a key reset control signal Sw to the control signal input end of the main control module 103;”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the data unit that can store and communicate material information to the 3D printer and communicate remotely as in Douglas with a 3D printer sampling system that can take samples of the 3D print material and communicate them to the 3D printer where the sampler is removable from the 3D printer tray as in Maggiore with having a data store or memory that can be written to or a data store or memory that indicates that amount of material remaining in the cartridge that is a decrement only type of data item as in Silverbrook with resetting a key outputting a reset control signal when the ink box is used up as in Wen in order to use a ink box many times. (Par. 0012) 

Regarding claim 6,
Douglas, Maggiore, Silverbrook, and Wen teach the elements of claim 3 which claim 6 depends. Douglas also teaches that the authentication response comprises a release code for the additive manufacturing build material processing apparatus, the release code being to authorize at least one additive manufacturing process of an additive manufacturing build material processing apparatus. (Par. 0070: “In another aspect, the tag sensor 310 may be configured to read an authentication code from the data tag 304 and the controller may be configured to conditionally build with the supply 302 of build material 312 only when the authentication code can be authenticated by the controller. This form of authentication can provide a digital rights management system for three-dimensional printers and build materials by ensuring that only authorized materials are used with suitably equipped three-dimensional printers. A variety of cryptographic techniques are known in the art for this type of authentication, any of which may be suitably employed to ensure that a proper authorization protocol is followed. This may, for example, include processing circuitry within the data tag 304 along with processing circuitry in the three-dimensional printer 306, to authenticate the supply 302 in any suitable manner. This process may also cooperate with a remote resource such as a private or third party key management system to provide any desired level of trust in the authentication process. This approach may generally facilitate quality control for suppliers of build material and greater consistency in results obtained by end users.” See also Par. 0071.)

Regarding claim 7,
Douglas, Maggiore, Silverbrook, and Wen teach the elements of claim 3 or 1 which claim 7 depends. Wen also teaches that the processing module of the data source, the processing module of the data source to verify that a corresponding condition is met before permitting an associated data field of the data source to be overwritten. (Par. 0022: “when the four ink box of the printer ink is exhausted, matching key reset module 102 to separate the utility model printer quadruple connecting chip 10…”) 

Regarding claim 19, it is directed to a data unit that have the combination of elements as in claim 1 and 3.  Douglas, Maggiore, and Silverbrook, teach the elements of claim 1 and Douglas, Maggiore, Silverbrook, and Wen teach the claimed data unit in claims 3 and 6.  Therefore, Douglas, Maggiore, Silverbrook, and Wen teach the data unit of claim 20.

Regarding claim 20, it is dependent on claim 19 and is directed to a data unit that have the combination of elements as in claim 1, 3, and 6.  Douglas, Maggiore, and Silverbrook, teach the elements of claim 1; and Douglas, Maggiore, Silverbrook, and Wen teach the claimed data unit in claims 3 and 6.  Therefore, Douglas, Maggiore, Silverbrook, and Wen teach the data unit of claim 20.


Claims 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Maggiore in further view of Silverbrook in further view of Japanese patent document Shigeru et al (JP No. 2005193451 A), herein “Shigeru.” 

Regarding claim 9,
Douglas, Maggiore, and Silverbrook teach the elements of claim 1 which claim 9 depends. They do not lock a data field when the storage volume is exhausted.  However, Shigeru also teaches an wherein the data source comprises a first data field to store a flag indicating that build material in the storage volume has been exhausted, the first data field having a condition that locks the data field and prevents any overwrite after the flag is set indicating that build material in the storage volume is exhausted.  (Page 16, last paragraph – Page 17 first paragraph: “As described above, in the printing apparatus according to the present embodiment, by using the ink cartridge 82 provided with the electronic tag 81, the ID code of the IC chip of the electronic tag 81 and the ID code stored in the ID code memory 932 of the printing apparatus 80 are used. Can be printed only when the two coincide with each other, and when one of the ink cartridges 82a to 82d is used up and the ink is exhausted, the electronic tag 81 is broken and cannot be used. As a result, the use of counterfeits can be sufficiently prevented, and the manufacture of counterfeits of usable ink cartridges 82 can be sufficiently prevented. In the printing apparatus 80 according to the present embodiment, since information on the IC chip of the electronic tag 81 cannot be obtained even if an attempt is made to regenerate the ink cartridge by examining the container or ink of the cartridge, imitations of usable ink cartridges are not available. It cannot be manufactured.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the data unit that can store and communicate material information to the 3D printer and communicate remotely as in Douglas with a 3D printer sampling system that can take samples of the 3D print material and communicate them to the 3D printer where the sampler is removable from the 3D printer tray as in Maggiore with having a data store or memory that can be written to or a data store or memory that indicates that amount of material remaining in the cartridge that is a decrement only type of data item as in Silverbrook with a printing apparatus where if the ink cartridge is exhausted the electronic tag is locked (broken) and cannot be used as in Shigeru  in order to prevent counterfeit of usable ink cartridge. (Page 17, paragraph 1) 

Regarding claims 10 and 11, they are directed to a data unit that have the combination of elements as those in claims 1 and 9.  Douglas, Maggiore, Silverbrook, and Shigeru teach the claimed data unit and additive manufacturing system as in claims 1 and 9.  Therefore, Douglas, Maggiore, Silverbrook, and Shigeru teach the data unit of claims 10 and 11.

Regarding claim 12, it is dependent on claim 10 and is directed to a data unit that have the combination of elements as in claim 2.  Douglas, Maggiore, Silverbrook, and Shigeru teach the claimed data unit in claim 10 and Douglas teaches the elements of claim 2. Therefore, Douglas, Maggiore, Silverbrook, and Shigeru teach the data unit of claims 10 and 11.

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Maggiore in further view of Silverbrook in further view of Wen in further view of Shigeru.  

Regarding claims 13, 16, and 17, they are dependent on claim 10 (or 13) and are directed to a data unit that have the combination of elements as in claims 3, 6, and 7 respectively.  Douglas, Maggiore, Silverbrook, and Shigeru teach the claimed data unit in claim 10; and Chinese patent document of Wen teaches those elements in claims 3, 6, and 7. Therefore, Douglas, Maggiore, Silverbrook, Shigeru, and Wen teach the data unit limitations in claims 13, 16, and 17.  It would be obvious to combine the references as previously stated in the corresponding claims. 


Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Maggiore in further view of Silverbrook in further view of Simpson (US PG Pub. No. 20060087678).

Regarding claim 4,
Douglas, Maggiore, Silverbrook teach the elements of claim 4 which claim 5 depends. They do not teach an encryption after the authentication.  However, Simpson does teach that the authentication module is to receive an encrypted message comprising the authentication response.  (Par. 0102: “According to various implementations, the data 814 may be (or include) a unique identifier of a component that is presently installed in the printing device 804. The data 814 may also be in an encrypted form.” Par. 0103: “In various implementations, for example, the data 814 may represent one or more encrypted numbers. For example, the data 814 may describe a first and a second number. The first number is an encrypted version of the second number. Upon receiving the data 814, the server computer 808 may decrypt the first number and compare it to the second number. If the decrypted version of the first number matches the second number, the server computer 808 determines that the client computer 806 is an authorized party.”  Claim 31: “wherein the authentication data includes at least one encrypted number.” See also Par. 0095 and claim 25.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the data unit that can store and communicate material information to the 3D printer and communicate remotely as in Douglas with a 3D printer sampling system that can take samples of the 3D print material and communicate them to the 3D printer where the sampler is removable from the 3D printer tray as in Maggiore with having a data store or memory that can be written to or a data store or memory that indicates that amount of material remaining in the cartridge that is a decrement only type of data item as in Silverbrook with an encrypted message comprises an authentication as in Simpson in order to verify that an authorized party has the authority for the printing device. (Par. 0018) 

Regarding claim 5,
Douglas, Maggiore, Silverbrook and Simpson teach the elements of claim 4 which claim 5 depends. Simpson also teaches that the authentication module is to authenticate the authentication request from the additive manufacturing build material processing apparatus and, if the request is authenticated, to transmit data from the data source to the additive manufacturing build material processing apparatus.  (Par. 0095: “After the response block is generated, the printing device passes the response block back the to the client device. The client device then forwards the response block on to the server in order to authenticate itself to the server.” Par. 0102: “the data 814 may be (or include) a unique identifier of a component that is presently installed in the printing device 804. The data 814 may also be in an encrypted form.” Par. 0098 - 0102 and claim 48.) 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Maggiore in further view of Silverbrook in further view of Shigeru in further view of Simpson.  

Regarding claims 14 and 15, they are dependent on claim 10 and is directed to a data unit that have the combination of elements as in claims 4 and 5.  Douglas, Maggiore, Silverbrook, and Shigeru teach the claimed data unit in claim 10 and Douglas, Maggiore, Silverbrook, and Simpson teach the data unit of claims 4 and 5.  Therefore, Douglas, Maggiore, Silverbrook, Shigeru, and Simpson teach the data unit limitations in claims 14 and 15.  It would be obvious to combine the references as previously stated in the corresponding claims. 


Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the double patenting rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: wherein the data source comprises a first data field to store data identifying the additive manufacturing build material processing apparatus authorized to use the additive manufacturing build material container, the first data field having a condition that makes the first data field read-only after an initial write is accepted.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martin et al. (US PG Pub. 20160023863) teaches a communications interface (transceiver or communications module 28) to communicate with a reader of an additive manufacturing build material processing apparatus separate from the build material container.   (Par. 0034: “For descriptive purposes, the PCB and the electrical components populated on the PCB are collectively referred to as the battery‐powered measurement sub‐system 100 (which may also be known as the counting chip). Furthermore, in some embodiments, the PCB includes means for affixing the subsystem 100 to a reel or a reel box. The means for affixing the system can be permanent or removable. In some embodiments, the PCB includes a cover or housing which is affixed to the PCB. The cover or housing can be permanent or, more preferably, removable. Where the reel or reel box is exposed to the elements, the housing can be waterproof or can contain a gasket or seal to prevent water, dust or other contaminants from reaching the PCB circuitry.” See also  Par. 0029 - 0032 and 0038.)
Napadensky (US PG Pub. No. 20120276233) teaches a data source and communications interface that are mounted on a portion of the mounting having dimensions corresponding to dimensions of a Universal Integrated Circuit Card (UICC).  (Par. 0103: “According to a preferred embodiment of the present invention apparatus 23 further comprises a computer readable medium 104 which stores, in a retrievable format, data pertaining to the respective amounts of materials in the mix and/or the attribute/s of the building material. Computer readable medium 104 can also store other types of data. For example, medium 104 store information whether or not container 98 has been used by a solid freeform fabrication apparatus, or the number of times and/or duration for which container 98 was in operation. Medium 104 can also store the total amount of material in container 98 and the like. Medium 104 is in communication with unit 82 which transmits the data thereto. Examples for computer readable media suitable for the present embodiments include, but are not limited to, flash cards, compact flash cards, miniature cards, battery-backed SRAM cards, disk drives (e.g., magnetic, optical, semiconductor), CD-ROMs, floppy disks, solid state floppy disk cards and the like.”) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Silverbrook paragraph 1548 - 1551 that teaches a chip with different sized data items or data blocks containing s specified number of bits for a single data item.